 Case 2:20-cv-00392-JRG Document 1-1 Filed 12/22/20 Page 1 of 2 PageID #: 9




             Exhibit A
List of Involved Parties
 Case 2:20-cv-00392-JRG Document 1-1 Filed 12/22/20 Page 2 of 2 PageID #: 10




                             THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                         DIVISION

 CINEMARK HOLDINGS, INC.;                       §
 CINEMARK USA, INC.; CNMK TEXAS                 §
 PROPERTIES, LLC; CENTURY                       §
 THEATERS, INC.; CINEMARK                       §
 PARTNERS II, LTD.; GREELEY, LTD.;              §
 and LAREDO THEATRE, LTD.                       §
                                                §
         Plaintiffs,                            §     CIVIL ACTION NO. 2:20-CV-392
                                                §
 v.                                             §
                                                §
 FACTORY MUTUAL INSURANCE                       §
 COMPANY,                                       §
                                                §
         Defendant.                             §

              DEFENDANT FACTORY MUTUAL INSURANCE COMPANY’S
                           NOTICE OF REMOVAL

                       EXHIBIT A: LIST OF PARTIES AND PARTY TYPE


Plaintiff:         Cinemark Holdings, Inc.

Plaintiff:         Cinemark USA, Inc.

Plaintiff:         CNMK Texas Properties, LLC

Plaintiff:         Century Theaters, Inc.

Plaintiff:         Cinemark Partners II, Ltd.

Plaintiff:         Greeley, Ltd.

Plaintiff:         Laredo Theatre, Ltd.



Defendant:         Factory Mutual Insurance Company




EXHIBIT A: LIST OF PARTIES AND PARTY TYPE                                   - PAGE 1

4838-2562-5813v1
